Case 2:20-cv-00955-JLB-NPM Document 58-2 Filed 03/29/21 Page 1 of 3 PagelD 557
BioElectronics Corporation: SB-2/A - Prepared by TNT Filings Inc. https://www.sec.gov/Archives/edgar/data/1320869/0001204459060...

SB-2/A 1 bioelectsb2a.htm FORM SB-2/A

 

As filed with the Securities and Exchange Commission on December 6, 2006
Registration No. 333- 136602

 

SECURITIES AND EXCHANGE COMMISSION

Washington, D.C. 20549

FORM SB-2/A

(AMENDMENT NO. 3)

REGISTRATION STATEMENT
UNDER
THE SECURITIES ACT OF 1933

BioElectronics Corporation
(Name of Small Business Issuer in Its Charter)

Maryland 3845 XX-XXXXXXX
(State or Other Jurisdiction of (Primary Standard Industrial (IR.S. Employer
Incorporation or Organization) Classification Code Number) Identification No.)

401 Rosemont Avenue, 3“ Floor
Rosenstock Hall
Frederick, Maryland 21701
(301) 644-3906
(Address and Telephone Number of Principal Executive Offices)

Andrew J. Whelan, President
BioElectronics Corporation
4539 Metropolitan Court
Frederick, Maryland 21704
(301) 644-3906
(Name, address and telephone number of agent for service)

Copies to:
Robert S. Matlin, Esq.
Uche D. Ndumele, Esq.
Kirkpatrick & Lockhart Nicholson Graham
599 Lexington Avenue
New York, New York 10022-6030
Telephone: (212) 536-3900 Facsimile: (212) 536-3901

Approximate Date of Commencement of Proposed Sale to the Public: From time to time after this Registration Statement
becomes effective.

If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule
415 under the Securities Act, check the following box. ¥1

Exhibit 2

 

 

 

 

 

1 of 100 3/28/21, 12:25 PM
Case 2:20-cv-00955-JLB-NPM Document 58-2 Filed 03/29/21 Page 2 of 3 PagelD 558
BioElectronics Corporation: SB-2/A - Prepared by TNT Filings Inc. https://www.sec.gov/Archives/edgar/data/1320869/0001204459060...

 

The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration
statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities
and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted.

 

 

 

Prospectus
Subject to Completion, Dated December 6, 2006

23,182,889 Shares of Common Stock

— 4 °
== BioElectronics
Makers of Brug Free, Anti-Inflammatory Patches

Makers of Drug Free, Anti-Inflammatory Patches

This prospectus relates to the resale of up to 23,182,889 shares of common stock (the "Common Stock"), of which
10,451 389 shares are issuable upon the conversion of promissory notes of BioElectronics Corporation (the "Company") and
includes 166,667 shares for accrued interest and 249,999 shares for liquidated damages, 3,420,000 shares listed in connection with
the Company's April 2005 Private Placement Offering, and 9,311,500_shares of Common Stock issuable upon the exercise of
warrants of the Company by certain selling stockholders identified in this prospectus (the “Offering"). All of these shares, when
sold, will be sold by these selling stockholders. The selling stockholders may sell their Common Stock from time to time at
prevailing market prices. We will not receive any proceeds from the sale of the shares of Common Stock by the selling
stockholders.

Bid and ask prices for our Common Stock are quoted from broker dealers on the Pink Sheets. The Company's symbol is
“BIEL. OTC:PK."

See "Risk Factors" beginning on page 7 for risks of an investment in the securities offered by this prospectus, which you
should consider before you purchase any shares.

Neither the Securities and Exchange Commission nor any state securities commission has approved or
disapproved of the securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the
contrary is a criminal offense.

The date of this prospectus is , 2006

 

4 of 100 3/28/21, 12:25 PM
Case 2:20-cv-00955-JLB-NPM Document 58-2 Filed 03/29/21 Page 3 of 3 PagelD 559
BioElectronics Corporation: SB-2/A - Prepared by TNT Filings Inc. https://www.sec.gov/Archives/edgar/data/1320869/000 1204459060...

The clinical effectiveness of the product has been well established. Testing performed at the Bioelectromagnetics Research
Laboratory at the State University of New York has shown that ActiPatch Therapy provides an adequate dosage of
electromagnetic energy for the treatment of soft tissue, and that its power at the skin level is equivalent to that of traditional high-
power devices. The power level is six to nine orders of magnitude higher than that which is required to show a biological effect.

It also demonstrated that the cumulative effect of continuous delivery provides greater therapeutic benefit than sporadic
treatments.

Clinical Trials

In 2006, the Company and the Lahey Clinic jointly announced a three-year program to study the effects of ActiPatch Therapy on a
variety of soft tissue injuries and related medical conditions. The internationally renowned Lahey Clinic of Boston, whose faculty
is affiliated with the Medical Schools of Harvard and Tufts, has committed to initiating a number of double-blind clinical studies
on ActiPatch Therapy in the areas of plastic surgery, orthopedics and chronic wound care. Results from these clinical trials will be
submitted to the United States Food and Drug Administration (the "FDA") for expanded indications for the use of ActiPatch
Therapy.

Significant Strategic Marketing Relationships Recently Established

The Company, on December 4, 2003 signed an exclusive three-year supply and distribution agreement with Byron Medical, Inc.
("Byron") a subsidiary of Mentor Corporation (NYSE:MNT), a large supplier of medical products worldwide, to cover marketing
of ActiPatch Therapy products to plastic surgeons worldwide. For the six months ended September 30, 2006 sales to Byron were
approximately $97,000. The Byron Medical agreement is dated December 4, 2003. Byron is a wholly owned subsidiary of Mentor
Corp., Santa Barbara, California, Mentor has announced that it intends to shut down its Byron Medical operations. The Company
is negotiating with a major medical supplies distributor to market and sell its products to plastic and other surgeons. Should the
Company not secure new distributors sales could be significantly impacted.

In July 2005, the Company announced an agreement with MaxMed Technologies ("MaxMed"), maker of the PedAlign ™
("PedAlign") brand of custom orthotics products. The new wearable and disposable ActiPatch Therapy will be available as an
insert into the PedAlign product as a unique offering to providers that order PedAlign custom orthotic products. At the present
time the Company is not doing a significant amount of business with MaxMed.

In November 2005, the Company announced a partnership with Profoot, Inc. ("Profoot") for distribution of the ActiPatch Therapy
product in Canada. The product will be available at prominent retail stores throughout Canada. Profoot is America's second
largest brand of consumer foot care products and the brand is available at tens of thousands of mass-retail outlets in Canada, the
U.S. and 20 other countries. The Company has also entered into a distribution agreement with Virginia-based Medical Sales
Professionals, Inc (MSP). MSP sells and distributes medical supplies to professional and college sports teams and health care

providers. Currently, ActiPatch Therapy is used by 14 professional sports teams. The Company does not expect significant sales
volume from the professional or college market segment. In September 2006 the Company signed a Sales Agent Agreement with
Extremity Solutions & Seacoast Surgical, of Attleboro, Massachusetts. Extremity Solutions & Seacoast Surgical will sell the
ActiPatch product in six New England states and in October 2006 announced that Henry Schein, Inc., the largest provider of
healthcare products and services to office-based practitioners in the North American and European markets has agreed to sell and
distribute ActiPatch(TM). The amount of sales from these two companies has not been determined. Additionally, the Company is
in the early stages of negotiations with other companies to distribute our products. However, there is no assurance that distribution
agreements will be finalized.

 

7 of 100 3/28/21, 12:25 PM
